Citation Nr: 0211375	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  97-17 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for Kaposi's sarcoma 
of the lower extremities with history of chemical burns to 
the lower extremities in service.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1941 to August 1945.  

By rating action in December 1993, the RO denied service 
connection for chemical burns of the lower extremities and 
Kaposi's sarcoma of the lower extremities.  The veteran was 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claims of service connection for 
chemical burns of the lower extremities and Kaposi's sarcoma 
of the lower extremities.  In a November 1999 supplemental 
statement of the case (SSOC), the RO determined, in essence, 
that additional evidence was received which was new and 
material and sufficient to reopen, but denied the issues, 
characterized as service connection for Kaposi's sarcoma of 
the lower extremities with history of chemical burns, on a de 
novo basis.  

By decision in June 2000, the Board conducted an independent 
review of the veteran's claim under the holding in Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996), and concluded that new and material evidence had been 
received sufficient to reopen the claim of service connection 
for Kaposi's sarcoma with history of chemical burns of the 
lower extremities.  The Board then remanded the appeal to the 
RO for additional development.  

In light of the decision hereinbelow to vacate the June 28, 
2000 Board decision, the appeal of the issue of whether new 
and material evidence has been submitted to reopen the claim 
of service connection for Kaposi's sarcoma of the lower 
extremities with history of chemical burns to the lower 
extremities, will be the subject of a separate Board 
decision.  



FINDINGS OF FACT

1.  A June 28, 2000 Board decision reopened the claim of 
service connection for Kaposi's sarcoma of the lower 
extremities with history of chemical burns to the lower 
extremities and remanded the appeal to the RO for additional 
development.  

2.  The Board's use of the "clear and convincing evidence" 
standard in a medical causation question posed to a VA 
examiner was erroneous and deprived the veteran of due 
process.  


CONCLUSION OF LAW

The June 28, 2000, Board decision and remand which reopened 
the claim of service connection for Kaposi's sarcoma of the 
lower extremities with history of chemical burns to the lower 
extremities and remanded for additional development, is 
vacated.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 20.904(a)(1) (2001).  


VACATUR

VA regulations provide that an appellate decision may be 
vacated by the Board on the Board's own motion when there has 
been a denial of due process.  38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.904.  

In the June 2000 decision, the Board reopened the claim of 
service connection for Kaposi's sarcoma of the lower 
extremities with history of chemical burns to the lower 
extremities and remanded the appeal for additional 
development.  In the remand portion of the decision, the 
Board, in part, instructed the examiner to determine whether 
there was "clear and convincing evidence" that the 
veteran's Kaposi's sarcoma of the lower extremities was 
caused by chemical exposure during service.  The application 
of the "clear and convincing evidence" standard for a 
medical causation question was erroneous and deprived the 
veteran of his due process.  The appropriate standard should 
be whether it is "at least as likely as not" that the 
veteran's Kaposi's sarcoma of the lower extremities was due 
to chemical exposure in military service.  

Accordingly, the June 2000 decision of the Board must be 
vacated, and a new decision will be entered as if the June 
2000 decision by the Board as to the veteran's request to 
reopen the claim of service connection for Kaposi's sarcoma 
of the lower extremities with history of chemical burns to 
the lower extremities, had never been issued.  


ORDER

The Board's June 28, 2000 decision to reopen the claim of 
service connection for sarcoma of the lower extremities with 
history of chemical burns to the lower extremities and remand 
for additional development is vacated.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



